AUSTIN    ,,.TExA~
GERALD C. MANN




     Honorable George R. Sheppard
     Comptroller of Public Accounts
     Austin, Texas
    Dear Sir:                    OpinLon No. O-3264
                                 Re: Disposition to be made of payment
                                      on delinquent tax judgment.
             In your letter of March 11, 1941, you request our advice
     as to what disposltlon Mr. Clyde 3. Karkalits, Tax Assessor-Col-
     lector of Eastland County, should make of a check of $602.38
     tendered to him by W. W. Moore, the owner of a certain piece of
     property, for taxes "based upon the adjudged value of said prop-
     erty as flxed by the trial court." Upon our request, the Tax
     Assessor-Collector sent us a copy of the judgment in question
     which was in Cause No. 11688M, styled State of Texas vs. W. W.
     Moore and wife, In the District Court of Eastland County.
             The only parties to the suit were the State of Texas and
     County of Eastland, as plaintiff, and W.W. Moore and wife, Mrs.
     W.W. Moore, as defendants. Recovery was had by the State and
     County for the sum of $1,751.98, representing taxes delinquent
     for the years 1927 to 1938, inclusive, with foreclosure upon
     Lots 8 to 12 in Block 89, Division 4, City of CLsco; and Lot 21,
     Block P, Division 3, City of CLsco, in Eastland County. In the
     'judgment,which is dated February 7, 1941, the Court fixed~the
     adjudged value of the property as follows: $1,750.00 on said
     Lot 21 and $150.00 on Lots 8 to 12.
             Attached to your letter of request is a copy of a letter
     from the District Attorney of Eastland County to the Tax Assessor-
     Collector saying: "The amount of the taxes due the County and
     State on the adjud ed value as fixed by the court Is $532.10 on
     the homestead and '$
                        70.28 on the vacant lots, making a total of
     $602.38. Mr. Moore is tendering his check in the sum of $610.38
     which includes the taxes and attorneys' fees and CCUrt Costs.
     When his check has cleared, kindly Issue receipts to him covering
     this payment." The Tax Assessor-Collector advises that "All tax-
     es due the other tax units had already been paid." He states also
     that no order of sale has been Issued under judgment.
             Authority for fixing an "adjudged value" in a tax fore-
     closure judgment is found In Section 5 of Article 7345b, Vernon's
     Annotated Civil Statutes. In Section 8 it Is provided that the
     property may not be sold to anyone "Other than a taxing unit
Honorable George H. Sheppard, page 2           O-3264


which isa party to the suit, for less than the amount of the ad-
judged value aforesaid of said property, or the aggregate amount
of the judgments against the property in said suit, whicheveris
lowers 0 . . 0U And in Section 9, the~taxing unit which may have
purchased the property at the firstsale is prohibited from sell-
ing the property for less than the adjudged value thereof or
the amount of the judgments against the property in said'~suit,
whichever Is lower, without the written consent of all taxing
unrts which in said judgment have been found to have tax liens
against~such property. The provisions in such a judgment fix-
ing an adjudged value has no bearing until and unless the prop-
erty is offered for sale.
        In the case'before us the amount of the recovery Is less
than the adjudged value of the property, hence the fixingof the
adjudged~value had no effect, as a practical matter. We are some-
what at a loss to understand bow the figure of $602.38 could be
arrived at as being "based upon the adjudged value of said prop-
erty as fixed by the trial court.   Perhaps taxes owing to other
taxing units before judgment were considered in arriving at this
amount. However, the Tax Assessor-Collector states that all
such other taxes had been paid. It will take the sum of $1,751.98,
with Interest and costs, to satisfy this judgment. Such sum of
$602.38 can be received only as a credit on the judgment.
                               Yours very truly
                            ATTORNEX GENERAL OF TEXAS

                               By s/Glenn R. Lewis
                                    Glenn R. Lewis
                                    Assistant
GRL:ej:wc

APPROVED MAR 29, 1941
s/Gerald C. Mann
ATTORNEY GENEULL OF TEXAS
Approved Opinion Committee By s/FM3 Chairman